             Case 2:21-cr-00007-MCE Document 94 Filed 02/05/21 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                               FILED
   Sacramento, CA 95814                                                    Feb 05, 2021
 4 Telephone: (916) 554-2700                                            CLERK, U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:21-CR-0007-MCE

12                               Plaintiff,
                                                      ORDER TO FILE REDACTED COPY OF
13                         v.                         INDICTMENT

14   BAUDELIO VIZCARRA, JR.,
       also known as “Lucky” and “Junior,”
15
                                 Defendant.
16

17

18         The government’s motion to unseal portions of the indictment and keep any reference to the

19 other defendants sealed, and to file a redacted copy of the sealed indictment is GRANTED.

20
21   Dated: ____________________
             February 5, 2021
22
                                                         HON. CAROLYN K. DELANEY
23                                                       United States Magistrate Judge
24

25

26

27

28


      [PROPOSED] ORDER TO FILE REDACTED COPY OF
      INDICTMENT
